Citation Nr: 1414756	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for a neck disorder, claimed as arthritis and joint pain. 

3. Entitlement to service connection for a left knee disorder, claimed as arthritis and joint pain. 

4. Entitlement to service connection for a right knee disorder, claimed as arthritis and joint pain.

5. Entitlement to service connection for a left shoulder disorder, claimed as arthritis and joint pain.

6. Entitlement to service connection for a right shoulder disorder, claimed as arthritis and joint pain.

7. Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities. 

8. Entitlement to service connection for bilateral hearing loss. 

9. Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

10. Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, in excess of 10 percent prior to November 16, 2011, and in excess of 20 percent thereafter. 

11. Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, in excess of 10 percent prior to November 16, 2011, and in excess of 20 percent thereafter. 

12. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, August 2009, September 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). A transcript has been procured and associated with the record. 

As the Veteran has indicated that he is unable to work due to his service-connected disabilities, the Board finds that entitlement to a TDIU should be adjudicated as part of the Veteran's appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of service connection for left hip, cervical spine, left knee, right knee, left shoulder, right shoulder, and right ankle disorders; higher initial ratings for peripheral neuropathy of the lower extremities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is related to in-service noise exposure.

2. In an April 2008 rating decision, the RO denied the Veteran's claim for service connection for tinnitus because the record did not indicate that the Veteran's claimed tinnitus disorder was related to any incident of service, to include in-service noise exposure. 

3. The evidence associated with the claims file subsequent to the April 2008 rating decision indicates that the Veteran's tinnitus was related to service and tends to substantiate the Veteran's claim. 

4. The Veteran's current tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2. The April 2008 rating decision denying service connection for tinnitus is final. 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3. The criteria for reopening the April 2008 rating decision denying service connection for tinnitus are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.156 (2013).

4. Tinnitus was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Upon review of the evidence and the credible testimony of the Veteran, the Board finds that service connection is warranted for bilateral hearing loss.  The Veteran has hearing loss for VA purposes and experienced in-service acoustic trauma related to exposure to artillery fire.  In addition, there is equipoise in the evidence (positive - a September 2010 private medical opinion vs. negative - an April 2010 VA medical examination report and July 2010 addendum) as it relates to whether the Veteran's hearing loss is causally related to his military service.  The criteria for service connection have been met.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Tinnitus

The Veteran's original claim was originally denied in an unappealed rating decision in April 2008.  The evidence received since that time includes a September 2010 private medical opinion wherein the examiner wrote that the Veteran's tinnitus was caused by in-service exposure to artillery fire.  This evidence is sufficient to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. 

The Board must now determine whether the totality of the evidence supports a grant of service connection.  Upon review, the Board finds that it does.  Similar to the hearing loss claim, the Board finds that the Veteran has tinnitus, that he was exposed to acoustic trauma in service, and that the evidence addressing a causal relationship to service is in equipoise.  Therefore, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.

Service connection is tinnitus is granted. 



REMAND

The remaining claims are REMANDED for the following action:

1. Issue the Veteran a VCAA notice letter regarding the requirements to substantiate claims for service connection for both disorders that pre-existed the Veteran's entry into service, and disorders caused or aggravated by service-connected disabilities. 

2. Attempt to obtain from SSA any available records, including any medical records the Veteran submitted in support of his claim for disability benefits. If no records are available, a formal finding of such should be placed of record.

3. Schedule the Veteran for a VA medical examination to determine the natures and etiologies of his claimed left hip, neck, knee, shoulder, and right ankle disorders. 

Regarding the left hip, the VA examiner is asked to note the Veteran's report of a pelvic fracture that occurred prior to service, the service treatment records, the April 2010 private examiner's opinion regarding undefined "arthritis and joint pains," and the November 2010 VA medical examination report. In examining the Veteran's hip, if "arthralgia" (joint pain) is noted, the VA examiner should attempt to diagnose the cause of such pain to the best of his or her abilities. 
 
Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner should offer the following opinions:

 (a) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a left hip disorder pre-existed active service. 

(b) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing left hip disorder WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service. 

(c) If any responses above are negative, provide an opinion as to whether the current left hip disorder at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

Regarding the Veteran's claimed knee disorders, the VA examiner is asked to note the Veteran's lay statements, the service treatment records, and the April 2010 private examiner's opinion regarding undefined "arthritis and joint pains." The VA examiner is also advised that the Veteran has undergone total knee replacement surgeries in both knees. Having interviewed the Veteran, reviewed the claims file, and performed an examination, if deemed necessary considering the circumstances, the VA examiner should offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disorder was caused by service or any incident of service?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disorder was caused by service or any incident of service?

Regarding the Veteran's claimed neck, shoulder, and right ankle disorders, the VA examiner is asked to note the Veteran's lay statements, the service treatment records, and the April 2010 private examiner's opinion regarding undefined "arthritis and joint pains." Having interviewed the Veteran, reviewed the claims file, and performed an examination, if deemed necessary considering the circumstances, the VA examiner should offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current neck disorder was caused by service or any incident of service?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left shoulder disorder was caused by service or any incident of service?

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right shoulder disorder was caused by service or any incident of service?

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle disorder was caused by service or any incident of service?

(e) Is it least as likely as not (50 percent probability or greater) that the Veteran's current right ankle disorder was caused or permanently aggravated by the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities?

4.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of the Veteran's service-connected peripheral neuropathy disabilities of the lower extremities. The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

5. When the development requested has been completed, the remaining issues, including the Veteran's claim for TDIU, should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


